Order entered November 26, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01207-CV

     LORENA GOMEZ DE GONZALEZ BARRERA A/K/A LORENA TASSINARI
                   GONZALEZ BARRERA, Appellant

                                               V.

                       EDUARDO LIVAS-CANTU, ET AL., Appellees

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-15-02808-1

                                           ORDER
       By letter filed November 7, 2019, court reporter Jackie Galindo has informed the Court

that no hearings were recorded in this case. Accordingly, as the clerk’s record has been filed, we

ORDER appellant to file her brief on the merits no later than December 27, 2019.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE